  Case: 6:21-cv-00128-GFVT Doc #: 7 Filed: 08/19/21 Page: 1 of 2 - Page ID#: 37




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 ALBERTO BIENVENIDO MOLINA PICO,                  )
                                                  )
         Petitioner,                              )        Civil No. 6:21-cv-00128-GFVT
                                                  )
 v.                                               )
                                                  )
 J. GILLEY, Warden                                )               MEMORANDUM
                                                  )                 OPINION
         Respondent.                              )                    &
                                                  )                  ORDER

                                       *** *** *** ***

       Alberto Bienvenido Molina Pico is an inmate at the Federal Correctional Institution in

Manchester, Kentucky. Proceeding without an attorney, Pico filed a petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241. [R. 1.] The Court conducted an initial screening of that

petition pursuant to 28 U.S.C. § 2243, dismissed it for lack of subject matter jurisdiction, and

entered a corresponding Judgment. [Rs. 4, 5.]

       That said, Pico has now filed an additional submission into the record titled “motion for

habeas corpus” in which he appears to put forth additional arguments in support of his petition.

[R. 6]. While the Court has reviewed Pico’s motion, it will deny his request for relief. That is

because Pico’s latest filing is simply moot given the Court’s recent Memorandum Opinion and

Order, and he has not demonstrated in any clear way that the Court’s earlier decision was

erroneous.

       Accordingly, it is ORDERED that Pico’s recent motion at [R. 6] is DENIED.
Case: 6:21-cv-00128-GFVT Doc #: 7 Filed: 08/19/21 Page: 2 of 2 - Page ID#: 38




 This 17th day of August, 2021.




                                      2
